DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control assembly" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. U.S. PGPub 2014/0140813 in view of Ren et al. U.S. PGPub 2015/0370265.
Regarding claims 1, 8, 9, 15 and 16, Ochi discloses a compressed air system, comprising: at least one air compressor configured to supply compressed air to the compressed air system (e.g. pg. 1-2, ¶6, 14-15 and 24-25; Fig. 1 and 2); a sensor assembly configured to sense a pressure of compressed air in the compressed air system (e.g. pg. 1-2, ¶6, 14-15 and 24-25; Fig. 1 and 2); and a controller communicatively coupled with the control assembly and the sensor assembly (e.g. pg. 1-2, ¶6, 14-15 and 24-25; Fig. 1 and 2), the controller configured to: receive a pressure of the compressed air in the compressed air system sensed via a sensor assembly (e.g. pg. 1-2, ¶6, 14-15 and 24-25; Fig. 1 and 2); cause the at least one air compressor to maintain the pressure of compressed air in the compressed air system sensed by the sensor assembly above a first pressure (e.g. PL1), the first pressure sufficient to operate one or more air powered devices (e.g. pg. 1-2, ¶10 and 14-15; pg. 3, ¶29; pg. 4, ¶43-49; Fig. 1 and 2); in response to the input, cause the at least one air compressor to maintain the pressure of compressed air in the compressed air system sensed by the sensor assembly above a second pressure (e.g. PL2), the second pressure less than the first pressure, for a period of time (e.g. pg. 1-2, ¶10 and 14-15; pg. 3, ¶29; pg. 4, ¶43-49; Fig. 1 and 2); and cause the at least one air compressor to again maintain the pressure of compressed air in the compressed air system sensed by the sensor assembly above the first pressure after the period of time has expired (e.g. pg. 1-2, ¶10 and 14-15; pg. 3, ¶29; pg. 4, ¶43-49; Fig. 1 and 2).
 	Regarding claims 1, 4, 12 and 15, Ochi does not explicitly disclose receiving an input from a user interface and providing input to the controller.
 	Ren discloses a user interface that receives input from a user and provides it to the controller to set pressure limits (e.g. pg. 2, ¶21).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to enable a user to set pressure limits. One of ordinary skill in the art would have been motivated to do this in order to give the operator flexibility in operating the system as desired.
 	Therefore, it would have been obvious to modify Ochi with Ren to obtain the invention as specified in claim 1, 2, 7-10 and 15-17.

 	Regarding claims 2, 10 and 17, Ochi discloses the compressed air system as recited in claim 1, wherein the at least one air compressor comprises a plurality of air compressors, and wherein the controller causes the air compressors of the plurality of air compressors to intermittently operate in an alternating pattern (e.g. via switching) to maintain the pressure of compressed air in the compressed air system sensed by the sensor assembly above the second pressure during the period of time (e.g. pg. 3, ¶31-32; pg. 5, ¶59-60 and 63).
 	Regarding claim 7, Ochi discloses the compressed air system as recited in claim 1, further comprising an air receiver (e.g. tank) for storing the compressed air, the compressed air in the air receiver being recharged by the at least one air compressor (e.g. pg. 1-2, ¶6, 14-15 and 24-25; Fig. 1 and 2).

Claim(s) 5, 6, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi and Ren in view of Mehaffey et al. U.S. PGPub 2004/0189590.
Regarding claims 5, 13 and 19, Ochi nor Ren disclose a user interface that further allows input of at least one of a start time and an end time for the period of time. Regarding claims 6, 14 and 20, Ochi nor Ren disclose the user interface configured to allow a user to select an away mode for the compressed air system, whereupon the user interface furnishes the input to the controller and the at least one of the start time and the end time to the controller. 	
 	Mehaffey discloses a user interface that further allows input of at least one of a start time and an end time for the period of time (e.g. pg. 6, ¶67). Mehaffey discloses a user interface configured to allow a user to select an away mode (wherein mode is initiated by user set start time) for the compressed air system, whereupon the user interface furnishes the input to the controller and the at least one of the start time and the end time to the controller (e.g. pg. 6, ¶67).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to enable a user to set the time of operating the compressed air system. One of ordinary skill in the art would have been motivated to do this in order to give the operator flexibility in operating the system as desired.
 	Therefore, it would have been obvious to modify Ochi and Ren Mehaffey to obtain the invention as specified in claim 5, 6, 13, 14, 19 and 20.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
July 28, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116